DETAILED ACTION
	This is a non-final action on the merits.  Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a wrapping assembly, a first transport component, a steering system in claim 1;
a drive system of claim 9;
a steering system of claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “wherein controlling a steering system of the bale wrapping machine to follow the selected route using received GNSS information comprises”.  This seems to indicate that “controlling a steering system of the bale wrapping machine to follow the selected route using received GNSS information” has been previously introduced, however, there is no such introduction and it is not clear what this limitation is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REIJERSEN VAN BUUREN (US 20190053434).
Regarding claim 1, REIJERSEN VAN BUUREN teaches:
A guided wrapping machine operable to wrap bales and deposit the wrapped bales along a defined path (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”), the guided wrapping machine comprising: 
a platform configured to receive a bale (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”;   at least baler 1 and/or tailgate bottom 18 read on platform configured to receive a bale); 
a wrapping assembly coupled to the platform and configured to wrap the received bale (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”); 
a first transport component coupled to the platform (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”;    at least baler 1 and/or tailgate bottom 18 read on platform configured to receive a bale; at least tractor 70 and/or baler 1 reads on a first transport component coupled to the platform); 
a steering system coupled to the first transport component, the first transport component moveable in response to the steering system to change a direction of travel of the guided wrapping machine (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”); 
a global navigation satellite system (GNSS) receiver that receives global positioning information (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”); and 
a controller communicably coupled to the GNSS receiver and the steering system, the steering system controlled by the controller to alter a direction traveled by the guided wrapping machine in response to the received global positioning information and a selected route received by the controller  (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory).

Regarding claim 2, REIJERSEN VAN BUUREN teaches:
wherein the steering system comprises an actuator, and wherein the actuator is actuated in response to a signal of the controller based on a comparison between a current position of the bale wrapping machine and the selected route (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;   at least [221]-[0224] discuss “If the baler 1 is not located at a suitable bale depositing location SBL, the controller 50 can also automatically determine a suitable bale depositing location SBL on which a deposited bale B will not roll away and will not be damaged”;  discuss “In an alternative embodiment the controller 50 is configured to provide a steering signal for an automatic steering device 71 of the pulling tractor 70. In this implementation the tractor 70 is automatically steered and pulls the baler 1 to the determined suitable bale depositing location SBL. … In a further embodiment, however, the controller 50 may also be configured to determine a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved to pick up the crop material from the ground surface GS … The trajectory may also be calculated or updated during operation, e.g. by calculated an amended trajectory starting in the current baler's geo-position”;    the actions of steered and pulls indicate an actuator);

Regarding claim 3, REIJERSEN VAN BUUREN teaches:
wherein the first transport component comprises a pair of first transport components (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”;    at least baler 1 and/or tailgate bottom 18 read on platform configured to receive a bale; at least tractor 70 and/or baler 1 reads on a first transport component coupled to the platform;   at least from fig. 1 it can be seen that tractor 30 has wheels,  at least [1052] discuss “two ground-engaging wheels 3” of baler 1);

Regarding claim 4, REIJERSEN VAN BUUREN teaches:
wherein the pair of first transport components are located proximate to an end of the platform (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”;    at least baler 1 and/or tailgate bottom 18 read on platform configured to receive a bale; at least tractor 70 and/or baler 1 reads on a first transport component coupled to the platform;   at least from fig. 1 it can be seen that tractor 30 has wheels,  at least [1052] discuss “two ground-engaging wheels 3” of baler 1);

Regarding claim 5, REIJERSEN VAN BUUREN teaches:
further comprising a second transport component coupled to the platform (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”;    at least baler 1 and/or tailgate bottom 18 read on platform configured to receive a bale; at least tractor 70 and/or baler 1 reads on a first transport component coupled to the platform;   at least from fig. 1 it can be seen that tractor 30 has wheels,  at least [1052] discuss “two ground-engaging wheels 3” of baler 1);

Regarding claim 6, REIJERSEN VAN BUUREN teaches:
wherein the second transport component comprises a pair of second traction components, and wherein the pair of second transport components are located at an end of the platform (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”;    at least baler 1 and/or tailgate bottom 18 read on platform configured to receive a bale; at least tractor 70 and/or baler 1 reads on a first transport component coupled to the platform;   at least from fig. 1 it can be seen that tractor 30 has wheels,  at least [1052] discuss “two ground-engaging wheels 3” of baler 1);

Regarding claim 7, REIJERSEN VAN BUUREN teaches:
wherein the selected route comprises at least one of a linear portion or a curved portion (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory;   at least fig. 9 [0236]-[0261] show and discuss trajectory Tr).

Regarding claim 8, REIJERSEN VAN BUUREN teaches:
wherein the controller automatically adjusts the steering system to cause the bale wrapping machine to follow the selected route as wrapped bales are deposited onto a surface (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory;   at least fig. 9 [0236]-[0261] show and discuss trajectory Tr;    at least [0173]-[0189] discuss as baler 1 is pulled in the travelling direction TD over the ground surface GS, eject/deposit bale on ground).

Regarding claim 9, REIJERSEN VAN BUUREN teaches:
wherein the wrapping assembly comprises: 
an inner hoop; 
an outer hoop; and 
a drive system that rotates the outer hoop relative to the inner hoop (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”;    figs. 2-5 [0011]-[0189] show and discuss multiple hoops relative to each other, including pick-up drum of the pick-up unit 6, the discs 23, chamber Ch, chamber Ch’;     at least [0175] discuss “The pick-up drum of the pick-up unit 6 is rotated”; [0189]” discuss “rotating the discs 23”).

Regarding claim 10, REIJERSEN VAN BUUREN teaches:
further comprising a ram, wherein the ram is configured to advance the bale along the platform (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”;   at least baler 1 and/or tailgate bottom 18 read on platform configured to receive a bale;   at least [0183] discuss “pushing rollers 24.1 or 24.2 to push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18”, as  pushing rollers 24.1 or 24.2 push bale B, that reads on ram);

Regarding claim 11, REIJERSEN VAN BUUREN teaches:
wherein advancement of the bale along the platform by the ram advances the guided wrapping machine along the ground (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”;   at least baler 1 and/or tailgate bottom 18 read on platform configured to receive a bale;   at least [0183] discuss “pushing rollers 24.1 or 24.2 to push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18”, as  pushing rollers 24.1 or 24.2 push bale B, that reads on ram;        as [0174] discuss “The baler 1 is pulled in the travelling direction TD over the ground surface GS”, [0183] discuss “the pushing rollers 24.1 or 24.2 to push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18”, [0185] discuss “The baler 1 can further be moved over ground GS”, these teaching indicate the pushing/ramming of ram/pushing rollers 24.1 or 24.2 led to baler 1 can further be moved over ground GS);

Regarding claim 12, REIJERSEN VAN BUUREN teaches:
A method for arranging a series of wrapped bales in a desired configuration (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0131]-[0134] discuss “The baler 1 is configured to pick up from the ground this crop material contained in the swaths and to compress the picked-up crop material into several round-cylindrical bales B. These bales constitute the plurality of bales to be formed and deposited on the ground GS”; discuss “In the embodiment the term “forming a bale” comprises the steps of pressing crop material to a bale and of wrapping the circumferential surface of this bale into wrapping material. The term “formed bale” therefore denotes a wrapped bale ready for being deposited on the ground… The baler 1 is arranged for being used to form and deposit bales”;                   in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at suitable bale depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory, the method comprising: 
wrapping a series of bales using a bale wrapping machine (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss baler 1 form and processing plurality of bales, “discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0131]-[0134] discuss “The baler 1 is configured to pick up from the ground this crop material contained in the swaths and to compress the picked-up crop material into several; discuss “In the embodiment the term “forming a bale” comprises the steps of pressing crop material to a bale and of wrapping the circumferential surface of this bale into wrapping material. The term “formed bale” therefore denotes a wrapped bale ready for being deposited on the ground… The baler 1 is arranged for being used to form and deposit bales”;  [0173]-[0187] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”, discuss bales B, B’); 
advancing the bale wrapping machine along a selected route while deposing the series of wrapped bales onto a surface; and 
controlling a steering system of the bale wrapping machine to follow the selected route using received geospatial positioning information;
	(at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0131]-[0134] discuss “The baler 1 is configured to pick up from the ground this crop material contained in the swaths and to compress the picked-up crop material into several round-cylindrical bales B. These bales constitute the plurality of bales to be formed and deposited on the ground GS”; discuss “In the embodiment the term “forming a bale” comprises the steps of pressing crop material to a bale and of wrapping the circumferential surface of this bale into wrapping material. The term “formed bale” therefore denotes a wrapped bale ready for being deposited on the ground… The baler 1 is arranged for being used to form and deposit bales”;           [0173]-[0189] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”, discuss bales B, B’;      discuss “In one embodiment every bale B rolls over the ramp 37 on the ground GS and is deposited such that a strip of the bale's circumferential surface points to the ground GS”;        in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at suitable bale depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory);

Regarding claim 13, REIJERSEN VAN BUUREN teaches:
	receiving the geospatial positioning information via a global navigation satellite system (GNSS) receiver (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0131]-[0134] discuss “The baler 1 is configured to pick up from the ground this crop material contained in the swaths and to compress the picked-up crop material into several round-cylindrical bales B. These bales constitute the plurality of bales to be formed and deposited on the ground GS”; discuss “In the embodiment the term “forming a bale” comprises the steps of pressing crop material to a bale and of wrapping the circumferential surface of this bale into wrapping material. The term “formed bale” therefore denotes a wrapped bale ready for being deposited on the ground… The baler 1 is arranged for being used to form and deposit bales”;           [0173]-[0189] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”, discuss bales B, B’;      discuss “In one embodiment every bale B rolls over the ramp 37 on the ground GS and is deposited such that a strip of the bale's circumferential surface points to the ground GS”;        in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at suitable bale depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory);

Regarding claim 14, REIJERSEN VAN BUUREN teaches:
	wherein the bale wrapping machine comprises a controller, and wherein the controller is communicably coupled to the steering system of the bale wrapping machine and the GNSS receiver (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0131]-[0134] discuss “The baler 1 is configured to pick up from the ground this crop material contained in the swaths and to compress the picked-up crop material into several round-cylindrical bales B. These bales constitute the plurality of bales to be formed and deposited on the ground GS”; discuss “In the embodiment the term “forming a bale” comprises the steps of pressing crop material to a bale and of wrapping the circumferential surface of this bale into wrapping material. The term “formed bale” therefore denotes a wrapped bale ready for being deposited on the ground… The baler 1 is arranged for being used to form and deposit bales”;           [0173]-[0189] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”, discuss bales B, B’;      discuss “In one embodiment every bale B rolls over the ramp 37 on the ground GS and is deposited such that a strip of the bale's circumferential surface points to the ground GS”;        in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at suitable bale depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory);

Regarding claim 15, REIJERSEN VAN BUUREN teaches:
	wherein controlling a steering system of the bale wrapping machine to follow the selected route using received geospatial positioning information comprises controlling a steering system to cause the bale wrapping machine to follow the selected route (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0131]-[0134] discuss “The baler 1 is configured to pick up from the ground this crop material contained in the swaths and to compress the picked-up crop material into several round-cylindrical bales B. These bales constitute the plurality of bales to be formed and deposited on the ground GS”; discuss “In the embodiment the term “forming a bale” comprises the steps of pressing crop material to a bale and of wrapping the circumferential surface of this bale into wrapping material. The term “formed bale” therefore denotes a wrapped bale ready for being deposited on the ground… The baler 1 is arranged for being used to form and deposit bales”;           [0173]-[0189] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”, discuss bales B, B’;      discuss “In one embodiment every bale B rolls over the ramp 37 on the ground GS and is deposited such that a strip of the bale's circumferential surface points to the ground GS”;        in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at suitable bale depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory);

Regarding claim 18, REIJERSEN VAN BUUREN teaches:
	wherein the bale wrapping machine comprises a controller, and wherein controlling a steering system of the bale wrapping machine to follow the selected route using received GNSS information comprises utilizing the controller to automatically control the steering system of the bale wrapping machine (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0131]-[0134] discuss “The baler 1 is configured to pick up from the ground this crop material contained in the swaths and to compress the picked-up crop material into several round-cylindrical bales B. These bales constitute the plurality of bales to be formed and deposited on the ground GS”; discuss “In the embodiment the term “forming a bale” comprises the steps of pressing crop material to a bale and of wrapping the circumferential surface of this bale into wrapping material. The term “formed bale” therefore denotes a wrapped bale ready for being deposited on the ground… The baler 1 is arranged for being used to form and deposit bales”;           [0173]-[0189] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”, discuss bales B, B’;      discuss “In one embodiment every bale B rolls over the ramp 37 on the ground GS and is deposited such that a strip of the bale's circumferential surface points to the ground GS”;        in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at suitable bale depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory);

Regarding claim 19, REIJERSEN VAN BUUREN teaches:
	wherein advancing the bale wrapping machine along a selected route while deposing the series of wrapped bales onto a surface comprises simultaneously advancing a bale along a platform of the bale wrapping machine while advancing the bale wrapping machine along the selected route	(at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0131]-[0134] discuss “The baler 1 is configured to pick up from the ground this crop material contained in the swaths and to compress the picked-up crop material into several round-cylindrical bales B. These bales constitute the plurality of bales to be formed and deposited on the ground GS”; discuss “In the embodiment the term “forming a bale” comprises the steps of pressing crop material to a bale and of wrapping the circumferential surface of this bale into wrapping material. The term “formed bale” therefore denotes a wrapped bale ready for being deposited on the ground… The baler 1 is arranged for being used to form and deposit bales”;           [0173]-[0189] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”, discuss bales B, B’;      discuss “In one embodiment every bale B rolls over the ramp 37 on the ground GS and is deposited such that a strip of the bale's circumferential surface points to the ground GS”;        in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at suitable bale depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory);

Regarding claim 20, REIJERSEN VAN BUUREN teaches:
	wherein wrapping a series of bales using a bale wrapping machine occurs simultaneously with advancing the bale wrapping machine along a selected route while deposing the series of wrapped bales onto a surface (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”; at least figs. 1-5, [0131]-[0134] discuss “The baler 1 is configured to pick up from the ground this crop material contained in the swaths and to compress the picked-up crop material into several round-cylindrical bales B. These bales constitute the plurality of bales to be formed and deposited on the ground GS”; discuss “In the embodiment the term “forming a bale” comprises the steps of pressing crop material to a bale and of wrapping the circumferential surface of this bale into wrapping material. The term “formed bale” therefore denotes a wrapped bale ready for being deposited on the ground… The baler 1 is arranged for being used to form and deposit bales”;           [0173]-[0189] discussed baler 1 operating to transfer bale B to bale wrapping chamber Ch’ to be wrapped, discuss “push the formed bale B backwards, i.e. away from the pick-up unit 6, onto the tailgate bottom 18. By this step loose material is transferred from the bale forming chamber Ch into the bale wrapping chamber Ch′”, discuss “The ejected wrapped bale B is deposited on the ground GS”, discuss bales B, B’;      discuss “In one embodiment every bale B rolls over the ramp 37 on the ground GS and is deposited such that a strip of the bale's circumferential surface points to the ground GS”;        in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at suitable bale depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;     at least [0135] discuss “The baler 1 comprises a geo-position sensor 40, for example a GPS sensor, and an inclination sensor 41. The position sensor 40 is configured to determine the current geoposition of the baler 1 on the ground surface GS”;   at least fig. 8 [0214]-[0255] discuss controller 50 using GPS/geo-position sensor 40 to determine current position and steer along the path/trajectory);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over REIJERSEN VAN BUUREN (US 20190053434) as applied to claim 15 above, and further in view of Chaney et al. (US 20170118918).
Regarding claim 16, REIJERSEN VAN BUUREN teaches:
wherein controlling a steering system of the bale wrapping machine to follow the selected route comprises actuating an actuator to alter a trajectory of a transport component of the bale wrapping machine (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”;              in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;   at least [221]-[0224] discuss “If the baler 1 is not located at a suitable bale depositing location SBL, the controller 50 can also automatically determine a suitable bale depositing location SBL on which a deposited bale B will not roll away and will not be damaged”;  discuss “In an alternative embodiment the controller 50 is configured to provide a steering signal for an automatic steering device 71 of the pulling tractor 70. In this implementation the tractor 70 is automatically steered and pulls the baler 1 to the determined suitable bale depositing location SBL. … In a further embodiment, however, the controller 50 may also be configured to determine a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved to pick up the crop material from the ground surface GS … The trajectory may also be calculated or updated during operation, e.g. by calculated an amended trajectory starting in the current baler's geo-position”;    the actions of steered and pulls indicate an actuator);
REIJERSEN VAN BUUREN does not explicitly teach:
	altering trajectory includes altering a steering angle;
	However, Chaney et al. teaches:
	altering trajectory includes altering a steering angle ([0091]-[0092] discuss direction to turn the steering wheel) to reach the desired position ([0091]-[0092]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of REIJERSEN VAN BUUREN with altering trajectory includes altering a steering angle as taught by Chaney et al. to reach the desired position.

Regarding claim 17, REIJERSEN VAN BUUREN teaches:
wherein controlling a steering system of the bale wrapping machine to follow the selected route comprises: 
comparing a current position of the bale wrapping machine to the selected route; and 
actuating an actuator to alter a trajectory of a transport component of the bale wrapping machine to change a direction of travel of the bale wrapping machine when the current position compares unfavorably to the selected route (at least figs. 1-5, 8-9, [0011]-[0189] [0214]-[0261] discuss baler 1, tractor 70, bale B, wrapping and depositing/ejecting of bale B, discuss “a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved”;              in particular at least [0219]-[0255] discuss controller 50 controls automatic steering device 71 to travel in trajectory/path to have wrapped bales B ejected at depositing locations SBL, discuss changing/updating trajectory during operation; discuss “The baler 1 may also be automatically steered along the trajectory by an automatic steering device 71 of the pulling tractor 70”;   at least [221]-[0224] discuss “If the baler 1 is not located at a suitable bale depositing location SBL, the controller 50 can also automatically determine a suitable bale depositing location SBL on which a deposited bale B will not roll away and will not be damaged”;  discuss “In an alternative embodiment the controller 50 is configured to provide a steering signal for an automatic steering device 71 of the pulling tractor 70. In this implementation the tractor 70 is automatically steered and pulls the baler 1 to the determined suitable bale depositing location SBL. … In a further embodiment, however, the controller 50 may also be configured to determine a trajectory comprising a path and a sequence of suitable bale depositing locations SBL along which the baler 1 can be moved to pick up the crop material from the ground surface GS … The trajectory may also be calculated or updated during operation, e.g. by calculated an amended trajectory starting in the current baler's geo-position”;    the actions of steered and pulls indicate an actuator);
REIJERSEN VAN BUUREN does not explicitly teach:
	alter a trajectory includes alter a steering angle;
	However, Chaney et al. teaches:
	alter a trajectory includes altering a steering angle ([0091]-[0092] discuss direction to turn the steering wheel) to reach the desired position ([0091]-[0092]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of REIJERSEN VAN BUUREN with alter a trajectory includes altering a steering angle as taught by Chaney et al. to reach the desired position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kraus et al. (US 10111389) discuss non-stop system that form and deposit bales.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664